Citation Nr: 1142348	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to March 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied the Veteran's claim for an increased rating for his service-connected posttraumatic stress disorder, currently evaluated as 30 percent disabling.

The Board subsequently remanded the case in May 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, provide the Veteran with a psychological examination, and then re-adjudicate the claim.  The AOJ sent the Veteran a notice letter in May 2011 and scheduled the Veteran for a VA examination, which was conducted in May 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in August 2011, in which the AOJ again denied the Veteran's claim for increase.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  For the entirety of the appellate period, the Veteran's PTSD has been manifested by flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

In this respect, through December 2005 and May 2011 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the May 2011 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2005 and May 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2005 and May 2011 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2005 and May 2011 notice letters.  

Otherwise, nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records of the Veteran's ongoing treatment at the VA Gulf Coast Veterans Health Care System have been associated with the file.  In addition, the Veteran was provided VA psychological examinations in March 2006 and May 2011; reports of those examination have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full psychological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Board is not required to discuss all of the evidence of record.  Rather, it must provide only the reasons for its rejection of any material evidence favorable to the Veteran.  Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the regulatory requirement that VA "review ... the entire evidence of record" is not a requirement that the adjudicator "analyze and discuss" all such evidence)).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran has been assigned a 30 percent disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Relevant medical evidence of record consists of VA examinations provided to the Veteran in March 2006 and May 2011, as well as a letter from the Veteran's former employer and statements from the Veteran.  Report of the March 2006 VA examination reflects that the psychiatrist recorded the Veteran's complaints of experiencing frequent intrusive thoughts and sleep disturbance with nightmares of his combat experiences.  The Veteran further reported being very avoidant and not socializing very much.  The examiner noted the Veteran's complaints that he had poor concentration and avoided reading news reports about current conflicts.  He also stated that his symptoms of depression had worsened since he had stopped drinking, making it harder for him to continue to work.  The examiner also noted the Veteran's accounts of hypervigilance and an exaggerated startle response as well as irritability.  The examiner found the Veteran's mood to be dysphoric, although his affect was full and he did not display any abnormalities in thought content, judgment, or other mental status.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  

Report of the May 2011 VA examination reflects that the Veteran reported having moderate to severe symptoms of depression, anxiety, and PTSD.  He reported having a good relationship with his wife, his sons, and his three grandchildren, but stated that there was some emotional detachment in his marriage.  He did report having a few friends in his PTSD counseling group but had limited social relationships otherwise.  He reported experiencing interrupted sleep with frequent nightmares and complained of poor concentration with irritability and anger outbursts.  The examiner indicated that the Veteran's mood was dysphoric, with an affect appropriate to content.  Mental status examination was unremarkable.  The Veteran further reported experiencing distressing recollections of his wartime experiences, as well as symptoms of persistent avoidance.  The examiner noted the Veteran's report of not working, as well as his reported problems at work including impaired concentration and difficulty getting along with co-workers and supervisors.  The examiner also acknowledged a letter submitted to VA by the Veteran's previous employer indicating that the Veteran had had problems with anger, irritability, and focus at that job.  The examiner diagnosed the Veteran with PTSD as well as depressive disorder.  She assigned a GAF score of 52 and found his prognosis to be guarded.  She further found, however, that the Veteran did not have occupational and social impairment with deficiencies in most areas due to his PTSD symptomatology.  Upon consideration of the statements of the Veteran and his former employer, as well as the psychiatric evaluation she conducted at the time of the examination, the examiner further specifically found that the Veteran did not experience total occupational impairment due to his PTSD.

Post-service treatment records reflect similar findings, including a March 2008 treatment record in which the Veteran was found to have a flat affect and anxious mood.  He was assigned a GAF score of 58.  Similarly, at a May 2009 VA treatment visit, the Veteran was assigned a GAF score of 54 after complaining about ongoing insomnia, anxiety, and poor concentration.  At that visit, the Veteran stated that he was experiencing a great deal of depression and frustration and reported experiencing flashbacks as well as what the treatment provider identified as "tactile hallucinations" such as a feeling of something crawling on his neck. Further treatment records reflect that the Veteran has reported consistent symptomatology of decreased concentration and increased irritability, anxiety, and depression, as well as ongoing nightmares and trouble sleeping.  

The Veteran has also submitted letters dated in March 2009 and May 2011 from his former employer.  In those letters, the employer noted that he was a longtime friend of the Veteran and had offered him a job as a favor.  However, the employer pointed out in the March 2009 letter that the Veteran struggled with concentration and outbursts of anger and was having trouble completing his assignments.  In the May 2011 letter, the employer noted that he had released the Veteran from employment but still allowed him to visit the workplace and use the computers there for personal use.  The employer did not elaborate in the May 2011 letter as to why he terminated the Veteran's employment, however.  The Veteran has also submitted multiple written statements to VA in which he continues to report symptoms of anger outbursts, irritability, and frustration, as well as anxiety and depression.

Here, following its review of the medical evidence of record, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected PTSD warrants a disability rating of 50 percent.  In this case, the Board concludes that the Mach 2006 and May 2011 VA examinations and ongoing VA treatment do reflect findings that more nearly approximate a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list.).  The Board looks in particular to the March 2006 and May 2011 VA examinations, in both of which examiners found that the Veteran had a dysphoric mood, decreased concentration, irritability, and a desire to isolate from all but his immediate family and few friends.  The March 2011 examiner further found that the Veteran's PTSD symptomatology to be "moderate to severe."  These findings are echoed in the Veteran's ongoing psychiatric treatment.  In that connection, the Board notes that the Veteran's treating VA physicians have noted on multiple occasions that the Veteran's mood and affect were found to be flat, restricted, or anxious.  The Veteran has also discussed with his treating professionals his increasing inability to concentrate on his work and his ongoing irritability and frustration.

In reaching its conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances and flattened or depressed affect, as recorded on multiple occasions and discussed above.  Further, the Board notes that the Veteran's examiners and treatment providers have repeatedly noted his complaints of difficulty with concentration and increased frustration and irritability.  The Board also notes that the statements submitted by the Veteran and his former employer document that his ongoing difficulty with concentrating and managing anger has affected his ability to work.  As such, the Board finds that a disability rating of 50 percent for PTSD is warranted for the entirety of the appeal period.  The Board has also considered but does not find that the Veteran's PTSD at any time approximates a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  The Board has also has considered but does not find that the Veteran's PTSD causes total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the March 2006 and May 2011 VA examinations, as well as in records of the Veteran's ongoing treatment at the VA Gulf Coast Veterans Health Care System.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the Veteran's GAF scores have remained fairly consistent over the course of his examinations and treatment.  Here, the Board finds that the Veteran's GAF scores of 55 in March 2006 and 52 in May 2011 coincide with his stated symptoms and with the rating of 50 percent assigned herein by the Board under the General Rating Formula For Mental Disorders.  The DSM-IV identifies scores in the range of 51-60 as 'moderate symptoms' such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  The Board finds, however, that the Veteran's GAF scores of 48 in March 2006, and of 49 in September 2005 and February 2006, do not coincide with the Veteran's stated PTSD symptoms and the consistent symptoms documented by his treating physicians.  A GAF score of 50 indicates serious symptoms or serious impairment with social or occupational functioning, to include having no friends or being unable to keep a job.  In this case, the Veteran has stated that he feels isolated and without friends but has also reported having a positive relationship with his wife and sons, as well as with several fellow Veterans in his group therapy class.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating assigned herein.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the letters from the Veteran's former employer dated in March 2009 and May 2011 identify the Veteran's difficulty with employment and reflect that he is no longer working, the Veteran stated in a June 2007 letter to VA that he was unable to work due not to PTSD but to bladder cancer-a disability that is not service connected.  In this regard, the Board recognizes that the Veteran reported at his May 2011 VA examination that he was no longer working, with the apparent intent of linking his unemployment to his service-connected PTSD.  However, the Board finds the Veteran's June 2007 statement made directly to VA to be more credible than the statements provided at his VA examination, which was a procedure scheduled expressly in support of his claim for benefits.  The Board thus concludes that the credible evidence does not establish that the Veteran cannot work because of his service-connected PTSD alone.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran specifically stated in a June 2007 letter to VA that he was unable to work due to non-service-connected bladder cancer, not to his PTSD symptomatology.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD warrants a disability rating of 50 percent, but no higher, for the entirety of the claim period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



(CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 50 percent, but no higher, for posttraumatic stress disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


